Citation Nr: 0719898	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 21, 2002 rating decision that denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1952 to February 
1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision in which the RO, inter alia, denied the veteran's 
claim of clear and unmistakable error (CUE) in the initial 
March 21, 2002 rating decision that denied entitlement to 
service connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) in December 2004, and the RO issued a 
statement of the case (SOC) in February 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2005.

The Board denied the claim in December 2006.  The veteran 
appealed the December 2006 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2007 joint motion to the Court, counsel for both 
parties requested that the December 2006 Board decision be 
vacated and remanded for the Board to determine if the RO 
applied the correct regulatory provisions in effect at the 
time of its March 2002 decision and, if not, whether such an 
error was outcome determinative.  See Joint Motion, p. 4.  In 
a May 2007 order, the Court granted the parties' motion, and 
the matter on appeal was thereafter returned to the Board for 
further proceedings consistent with the joint motion.

The Board notes that the veteran was represented by the 
Military Order of the Purple Heart (MOPH), but, that, prior 
to the rating decision on appeal, the MOPH revoked its 
representation of the veteran. This fact was reiterated in a 
January 2005 memorandum to the RO.  The veteran has proceeded 
in this appeal unrepresented.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In March 21, 2002, the RO denied the veteran's claim for 
service connection for PTSD on two grounds-that the 
veteran's claimed stressor was not supported by credible 
evidence, and that the evidence did not show a confirmed 
diagnosis of PTSD.

3.  Even if, in the March 21, 2002 rating decision, the RO 
did not apply the recently amended version of 38 C.F.R. 
§ 3.304(f) then in effect as regards the requirement of 
credible evidence that the stressor occurred, such error 
would not have been outcome determinative because the RO's 
finding that there the evidence did not show a confirmed 
diagnosis of PTSD was consistent with the evidence and both 
the pre- and post-amendment versions of that regulation.

4.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO, or that the RO ignored or incorrectly applied the 
applicable statutory and regulatory provisions applicable at 
that time, and that, but for the alleged error, the outcome 
of the March 21, 2002 rating decision would have been 
different.


CONCLUSION OF LAW

The March 21, 2002 RO decision that denied service connection 
for PTSD did not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.105(a) (2006); 
38 C.F.R. § 3.303(f) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  As noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178- 
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.

The Board finds that, because the veteran has been notified 
of the legal authority governing CUE claims and the reasons 
for the denial of his claim, and inasmuch as and all relevant 
evidence has already been associated with the record, any 
pre-VCAA duties to notify and assist have been met with 
respect to this claim.


II. Analysis

In the March 21, 2002 rating decision, the RO denied service 
connection for PTSD.  Although notified of this decision 
later that month, the veteran did not initiate an appeal.  
Rather, the veteran submitted additional evidence.  The RO 
continued the denial in an August 2002 rating decision.  
Although notified of this denial later that month, the 
veteran did not appeal.  Hence, unless an exception to 
finality applies, that decision is final as to the evidence 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103 (2002-2006),

In October 2004, the veteran filed a document entitled, 
"Request to Reopen PTSD Claim under 38 C.F.R. § 3.105."  He 
contended that the March 21, 2002 decision contained CUE 
because the RO: (1) did not apply the correct regulation, 
38 C.F.R. § 3.304(f)(3); (2) did not apply the provisions of 
38 U.S.C.A. § 5107(b), and (3) misinterpreted the meaning of 
"credible supporting evidence" in 38 C.F.R. § 3.304(f).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

At the time of the RO's March 21, 2002 denial of service 
connection for PTSD (as now), a grant of that benefit 
required a medical diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).  Significantly, 
however, as noted by the parties to the joint motion, 
effective two weeks prior to the RO's decision, 38 C.F.R. 
§ 3.304(f) was amended to provide that, where PTSD was 
claimed as a result of in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident, 
and that evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  See 67 Fed. Reg 10330 (March 7, 2002); 
38 C.F.R. § 3.304(f) (2002).  The amendment also included 
language indicating that VA will not deny a PTSD claim based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing the veteran to furnish this type of evidence or 
advise VA of potential sources of such evidence.  Id.

Noting that this amendment took effect shortly before the 
RO's decision, the parties to the joint motion instructed the 
Board to review the March 21, 2002 rating decision to 
determine if the RO applied the correct regulatory provisions 
at that time, and if not, whether such an error would be 
outcome determinative.  See joint motion, at 4.  

The Board notes that, in its March 2002 decision, the RO 
recounted the veteran's claim of being repeatedly sodomized 
while in service in 1952 at Fort Dix and in 1953 and 1954 in 
Germany, service medical records showing treatment for a tiny 
laceration of the frenelum in February 1954; treatment of 
gonococcus urethritis in April 1954 (which reflect the 
veteran's denial at that time of having had sexual contact in 
the previous five months); and post-service VA outpatient 
treatment (VAOPT) records reflecting diagnoses of depression, 
mild dementia, anxiety state, unspecified, personality 
disorder with associated symptoms of somatic concerns, and 
depression, delirium probably due to benzodiazepines and 
opioids and paranoid personality disorder, major depressive 
disorder and obsessive compulsive personality disorder, 
personality disorder, not otherwise specified with obsessive 
and narcissistic features.  The RO also noted the report of a 
August 2001 VA PTSD evaluation including notations that the 
veteran endorsed significant PTSD symptomatology, that 
results from psychometric testing was equivocal due to 
extremely elevated validity indices, and that "any diagnosis 
of PTSD should be considered provisional given a lack of 
review of military records, informant reports and significant 
behavioral sampling."

In denying the claim, the RO first stated that the veteran's 
claimed stressor-that he was repeatedly sodomized during 
service-was not supported by credible evidence other than 
his own testimony and post-service health records reiterating 
his contentions.  Second, the RO stated that the evidence did 
not show a confirmed diagnosis of PTSD that would permit a 
finding of service connection.  

In analyzing whether there was credible supporting evidence 
that a stressor occurred, the RO noted that, if service or 
civilian documentation of the claimed incident is not 
available, there must be other evidence that could reasonably 
lead to the conclusion that the incident occurred such as 
behavior changes including sudden requests for other duty 
assignments, obsessive behavior, or increased disrespect for 
authority.  The RO found that there was no such evidence.  
The RO did not specifically cite to the amended version of 
38 C.F.R. § 3.303(f), nor did it advise the veteran as that 
evidence from sources other than the service records or 
evidence of behavior changes may constitute credible 
supporting evidence prior to denying the claim.  

However, even if the RO did not apply the correct regulatory 
provision at the time-an action that would satisfy the first 
prong of the test for establishing CUE-the second prong of 
the test for establishing CUE has not been met.  As the joint 
motion indicated, the Board must determine whether any 
failure to apply the correct regulatory provision was outcome 
determinative, i.e., if it had not been made, would have 
manifestly changed the outcome at the time it was made.  
Damrel v. Brown, 6 Vet. App. at 245.  Here, the RO indicated 
that it was denying the claim on a separate, alternative 
ground-no confirmed diagnosis of PTSD.  The Board points out 
that the portion of 38 C.F.R. § 3.303(f) requiring a current 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(i.e., supported by examination report findings and 
conforming to the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV)) was not 
changed by the 2002 amendment.  The RO was thus using the 
correct regulatory language in denying the claim on this 
ground.  Moreover, the evidence reflects that the RO 
correctly applied this provision.  There were many diagnoses 
of psychiatric disabilities, but no diagnoses of PTSD in 
conformance with DSM-IV.  The RO specifically found that 
findings of "possible," or "provisional" PTSD did not meet 
the regulatory requirements for a diagnosis of PTSD.  Thus, 
there was no clear diagnosis of PTSD of record.  As, on these 
facts, as an essential criterion for service connection for 
PTSD was not met-regardless of the remaining criteria-this 
basis of the RO's March 2002 denial was consistent with the 
evidence and the extant legal authority.

Therefore, even if the RO erroneously applied the pre-
amendment version of 38 C.F.R. § 3.304(f), such error would 
not have been outcome determinative because the claim was 
denied, in part, on the ground that there was no satisfactory 
diagnosis of PTSD, which was an appropriate basis for denial 
even after the March 2002 amendments to 38 C.F.R. § 3.303(f).  
Consequently, as the error was not of the type that, had it 
had not been made, would have manifestly changed the outcome, 
Damrel v. Brown, 6 Vet. App. at 245, such error would not 
support a finding of CUE in the claim for CUE in the rating 
decision at issue..

The Board also notes that there is no indication that the RO 
did not apply the provisions of 38 U.S.C.A. § 5107(b), as 
argued by the veteran.  That statute requires that, where 
there is an approximate balance of positive and negative 
evidence as to any issue material to the determination of a 
matter, the veteran is given the benefit of the doubt.  The 
RO's decision indicates that it found no evidence of a 
diagnosis of PTSD meeting the regulatory criteria.  
Consequently, there was no occasion to apply the benefit-of-
the-doubt doctrine, as there was not an approximate balance 
of positive and negative evidence.  There is therefore no CUE 
in this regard in the RO's March 21, 2002 decision.  In 
addition, there is no CUE in the RO's analysis of the July 
2002 statement of the veteran's wife.  That statement 
consists of observations regarding the veteran's post-service 
symptomatology.  However, as a layperson not shown to have 
the appropriate training and expertise, she is not competent 
to render a probative (i.e., persuasive) opinion on a medical 
matter-such as the diagnosis of PTSD.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Any RO 
determination as to the credibility of this statement would 
therefore not be outcome determinative and cannot serve as 
the basis for a finding of CUE.

The Board emphasizes that a claim of CUE is a collateral 
attack on an otherwise final rating decision by the RO.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a 
final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 43-44 (1993).  Therefore, a claimant who seeks to 
obtain retroactive benefits based on CUE has a much heavier 
burden than that placed on a claimant who seeks to establish 
prospective entitlement to VA benefits. Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).

On these facts, the Board must conclude that the veteran has 
not met his burden to establish, without debate, that the 
correct facts, as they were then known, were not before the 
RO, or that the RO ignored or incorrectly applied the 
applicable statutory and regulatory provisions applicable at 
that time, and that, but for the alleged error, the outcome 
of the March 21, 2002 rating decision would have been 
different.  As CUE in the March 21, 2002 RO rating decision 
that denied service connection for PTSD is not established, 
the claim on appeal must be denied.  The benefit-of-the-doubt 
doctrine is not applicable to claims for CUE.  See, e.g., 38 
C.F.R. § 20.1411 (a) and (b).




ORDER

As the March 21, 2002 rating decision that denied service 
connection for PTSD did not contain CUE, the appeal is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


